779 F.2d 53
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.DR. JOHN BOVEE, Defendant-Appellant.
84-1400
United States Court of Appeals, Sixth Circuit.
10/11/85
BAIL DENIED

1
E.D.Mich.

ORDER

2
BEFORE:  KENNEDY, CONTIE, Circuit Judges and KINNEARY, District Judge.*


3
This matter is before the Court upon consideration of appellant's motion for release on bail pending the United States Supreme Court's consideration of his petition for a writ of certiorari.  The Government has filed a response in opposition thereto.


4
It appears from the record before this Court that appellant's judgment of conviction was entered on June 11, 1984 and on August 7, 1984, District Judge Cohn granted appellant's motion for bond pending appeal.  Appellant appealed, and his conviction was affirmed by this Court on May 17, 1985.  This Court's mandate was issued on June 10, 1985 pursuant to Rule 41, Federal Rules of Appellate Procedure.  On July 11, 1985, petitioner filed in the United States Supreme Court his petition for writ of certiorari.


5
Appellant thereafter on August 5, 1985 filed a motion requesting the mandate be recalled.  The Government filed a response in opposition.  An order was entered on August 19, 1985 granting the motion to recall the mandate.


6
Appellant on September 19 & 23, 1985 filed motions requesting his release from incarceration.  An August 30, 1985 motion for release had been denied by District Judge Cohn on September 9, 1985.  The Government in its response advises the Court that appellant has been in the custody of the U.S. Attorney General since July 2, 1985.  When the mandate was recalled on August 19, neither party to this appeal advised the Court that appellant was then in custody.


7
It is ORDERED that the August 19, 1985 order granting recall of the mandate be vacated and the motion for release on bail be denied.  The Clerk is directed to reissue mandate forthwith.



*
 The Honorable Joseph P. Kinneary, U.S. District Judge for the Southern District of Ohio, sitting by designation